DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1, 2, 5-11, and 14-19 are currently pending.
Claims 1, 2, 5-11, and 14-19 are currently rejected.
Claims 1, 2, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as obvious over by Ellison et al., U.S. Patent Application Publication US 2013/0225390 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2020has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as obvious over by Ellison et al., U.S. Patent Application Publication US 2013/0225390 A1.
2 69-72.5, Al2O3 11-13.5, B2O3 1-5, MgO 3-5, CaO 4-6.5, SrO 0-3, and BaO 1.5-5 wherein 1.05≤(MgO+CaO+SrO+BaO)/Al2O3≤1.4. See Abstract and the entire specification, specifically, paragraph [0015]. Ellison et al. teach that the glass has an annealing temperature of at least 765°C, preferably greater than 775 °C, and more preferably greater than 785°C and a T35kp of less than or equal to about 1310°C. See paragraph [0014]. Ellison et al. teach that the glass is produced by the fusion process and has a surface roughness of <0.5 nm. See paragraph [0024]. Ellison et al. exemplifies that the glass has a density in the exemplified range of 2.521-2.629 g/cm3, a Young’s Modulus in the exemplified range of 75.3-83 GPa, T200 in the exemplified range of 1635-1703 °C, and T35kP in the exemplified range of 1260-1308 °C.  See examples of Table 1. Ellison et al. teach that the glass is used for LCD displays, specifically AMLCD devices. See paragraph [0003]. 
Ellison et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1, 2, 5-11, and 14-19.  However, the mole percent ranges taught by Ellison et al. have overlapping compositional ranges with instant claims 1, 2, 5-11, and 14-19.  See paragraph [0015]. Ellison et al. teach several examples that nearly anticipate the instant claims as shown in Applicants’ Arguments in Exhibit 1 filed 13 June 2019. The below table shows the ranges of the instant invention and the ranges taught by Ellison et al. the ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Claim 1 of instant invention
Ranges of US 2013/0225390 A1
SiO2 
60-80
69-72.5
B2O3 
0.75-2.13
1-5
Al2O3 
13.0-14.18
11-13.5
MgO 
0-20
3-5
CaO 
0-20
4-6.5
SrO 
0-20
0-3
BaO 
3.0-5.4
1.5-5
ZnO
0-2

TiO2 
0-2
0-2
MnO
0-2
0-2
Fe2O3 
0-2
0-2
ZnO
0-2
0-2
Nb2O5 
0-2
0-2
MoO3 
0-2
0-2
Ta2O5 
0-2
0-2
WO3 
0-2
0-2
Y2O3
0-2
0-2
La2O3
0-2
0-2
CeO2
0-2
0-2
ZrO2 
0-2
0-2
HfO2
0-2

In2O3
0-2

Ga2O3
0-2

Bi2O3
0-2

GeO2
0-2

PbO 
0-2

SeO3 
0-2

TeO2
0-2

Gd2O3
0-2

Annealing temperature Paragraph [0014] 
≥790 °C
≥765 °C & preferably >785°C &  
Young’s modulus (Exemplified ranges)
≥ 81.5 GPa
75.3-83 GPa
T200P (Exemplified ranges)
≤1750 °C
1635-1703 °C
T35kP Paragraph [0014]
≤1340 °C
≤1310 °C
Average surface roughness Paragraph [0024]
<0.5 nm
<0.5 nm

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was effectively filed would have considered the invention to have been obvious because the compositional ranges taught by Ellison et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the Young’s modulus and T200kP properties as recited in claims 1, 6, and 15. Specifically, Ellison et al. exemplifies glasses having a Young’s modulus from 75.3 to 83 GPa and a T200kP of from 1635 to 1703 which overlap the instantly claimed ranges. Furthermore, one of ordinary skill in the art at the time the invention was effectively filed would expect that glasses failing within the taught compositional ranges would additional have a Young’s modulus and T200kP similar to the Young’s modulus and T200kP exemplified by Ellison et al. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990). 

Response to Amendment
The Supplemental Declaration under 37 CFR 1.132 filed 17 December 2020 is insufficient to overcome the rejection of claims 1, 2, 5-11, and 14-19 based upon the 35 U.S.C. 103 as obvious over by Ellison et al. as set forth in the last Office action because:  
The Supplemental Declaration states that the Declarant does not agree with certain assertions made in the Office Action mailed 6 October 2020 in response to the Declarant’s original Declaration. The Declarant asserts that the assertions in view of Ellison et al., US 2012/0225390 A1 of the 6 October 2020 Office Action would not be consistent with a PHOSITA in the 2014-2015 time period.
The Declarant states that he has “been informed that the “obvious to try” doctrine is applicable where there is a finite, and in context of the art, small or easily traversed, number of options that convince an ordinarily skilled artisan of obviousness.” The Declarant repeats sections of the previous Declaration that were responded to in the 6 October 2020 Office Action and the responses to those sections can be found in the previous Office Action. The Examiner will address the section pertaining to the precision of the examples with respect to the “obvious to try” doctrine. 
The Declarant explains that based on the examples of the instant invention and the examples of Ellison et al. where the examples are listed with a precision of 0.01 mol% which would result in an 57,888 compositional possibilities to try based on the claimed range of 13.0-14.18 mol% of Al2O3 and 0.75-2.13 mol% B2O3. 
The Examiner notes that in the disclosure of Ellison et al. the disclosed ranges for the glass does not include precision of 0.01 mol% as shown in the examples.  The ranges disclosed by Ellison et al. and the instant disclosure are shown below.  As such the Examiner does not agree that the compositional possibilities of the range of Ellison et al. would not be within the “obvious to try” doctrine. Furthermore, the “obvious to try” doctrine does not preclude the need to try a large number of examples, and one of ordinary skill in the art at the time the invention was effectively filed would not look to try every possibility created using a 0.01 mol% precision, but rather use a logical approach to testing possible compositions from the full scope of the disclosed glass composition. There are clear overlaps not only in the compositional limitations of Ellison et al. and the instant claims the property ranges also overlap.   
Mole %
Ellison et al.
paragraph [0015]
Instant Specification paragraph [0041]
SiO2
69-72.5
60-80
Al2O3
11-13.5
5-20
B2O3
1-5
0-10
MgO
3-5
0-20
CaO
4-6.5
0-20
SrO
0-3
0-20
BaO
1.5-5
0-20
ZnO

0-20


The Examiner does not find that the Supplemental Declaration overcomes the obviousness rejection over Ellison et al. MPEP 2143 states: 
It is important for Office personnel to recognize that the mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness. Where the prior art teachings lead one of ordinary skill in the art to a narrower set of options, then that reduced set is the appropriate one to consider when determining obviousness using an obvious to try rationale. 

The Examiner maintains that the assertion of unexpected results is not effective.
 In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
Applicants reassert the original Declaration and additional declared statements presented in the 17 December 2020 Supplemental Declaration. The Examiner did not find the Supplemental Declaration in its totality effective to overcome the obviousness rejection over Ellison et al. as discussed above. The compositional ranges of Ellison et al. overlap the instant claimed glass. And the properties taught by Ellison et al. overlap the anneal point temperature, Young’s Modulus, T35kP and T200kP properties as instantly claimed.  
Applicants argue that the Examiner relied on improper “obvious to try” doctrine bases on the amount of possibilities based of the examples have a precision of 0.01 mol%.  Applicants argue that the large number of possible compositions invalidates the “obvious to try” obviousness type rejection. The Examiner does not find this persuasive. 
MPEP 2143 states:
In Bayer Schering Pharma A.G. v. Barr Labs., Inc., 575 F.3d 1341, 91 USPQ2d 1569 (Fed. Cir. 2009), the claimed invention was an oral contraceptive containing micronized drospirenone marketed as Yasmin®. The prior art compound drospirenone was known to be a poorly water-soluble, acid-sensitive compound with contraceptive effects. It was also known in the art that micronization improves the solubility of poorly water soluble drugs.
Based on the known acid sensitivity, Bayer had studied how effectively an enteric-coated drospirenone tablet delivered a formulation as compared to an intravenous injection of the same formulation to measure the "absolute bioavailability" of the drug. Bayer added an unprotected (normal) drospirenone tablet and compared its bioavailability to that of the enteric-coated formulation and the intravenous delivery. Bayer expected to find that the enteric-coated tablet would produce a lower bioavailability than an intravenous injection, while the normal pill would produce an even lower bioavailability than the enteric-coated tablet. However, they found that despite observations that drospirenone would quickly isomerize in a highly acidic environment (supporting the belief that an enteric coating would be necessary to preserve bioavailability), the normal pill and the enteric-coated pill resulted in the same bioavailability. Following this study, Bayer developed micronized drospirenone in a normal pill, the basis for the disputed patent.
The district court found that a person having ordinary skill in the art would have considered the prior art result that a structurally related compound, spirorenone, though acid-sensitive, would nevertheless absorb in vivo, would have suggested the same result for drospirenone. It also found that while another reference taught that drospirenone isomerizes in vitro when exposed to acid simulating the human stomach, a person of ordinary skill would have been aware of the study’s shortcomings, and would have verified the findings as suggested by a treatise on the science of dosage form design, which would have then showed that no enteric coating was necessary.
The Federal Circuit held that the patent was invalid because the claimed formulation was obvious. The Federal Circuit reasoned that the prior art would have funneled the formulator toward two options. Thus, the formulator would not have been required to try all possibilities in a field unreduced by the prior art. The prior art was not vague in pointing toward a general approach or area of exploration, but rather guided the formulator precisely to the use of either a normal pill or an enteric-coated pill.
It is important for Office personnel to recognize that the mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness. Where the prior art teachings lead one of ordinary skill in the art to a narrower set of options, then that reduced set is the appropriate one to consider when determining obviousness using an obvious to try rationale.
While the number of possible options or compositions maybe large there are clearly defined borders of the compositional ranges and one having ordinary skill in the art at the time the invention was effectively filed would have known how to make and try a large number of  glass compositions utilizing the full scope of the ranges taught by Ellison et al. with a reasonable expectation of success without needing to try all the 57,888 possibilities referred to in the Declaration.   Therefore, these arguments in view of the original and supplemental Declaration are not found persuasive. 
As previous stated, since the compositional and property ranges of Ellison et al. clearly overlap the compositional and property ranges of the instant claims.  As shown in the diagrams below the compositional and property ranges overlap. It is unclear how a composition that has overlapping compositional ranges as well as overlapping property ranges can have unexpected results. Furthermore, one of ordinary skill in the art would expect that a glass selected from the overlapping portion of the histogram as presented in the Declaration would have a higher anneal point temperature that of the exemplified glasses of Ellison et al. since the increase in Al2O3 concentration with a decrease in B2O3 concentration of a glass would be expected to have an increase the anneal point temperature.  Furthermore, the reference is good for the entire teachings of the reference not just the examples. See MPEP 2146 and the above rejection.
As previously presented, the below number lines show the range of the components and properties of claim 1 and the ranges of the compositional components and properties as taught by Ellison et al. See the above rejection over Ellison et al. The ranges of Ellison et al. overlap the ranges as claimed in the instant claims. The arguments that the glasses of Ellison et al. teach away or have unexpected is not found persuasive. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
27 March 2021